Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location


The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.



Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 converts RGB color signals into RGB color signals.   The Examiner understands claim 9 to mean converting RGB color signals into different RGB color signals.  Appropriate correction is required.

 

	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit in claims 1 and 12, an image processing unit in claims 1-7, and a unit in claim 8; and dependent claims therefrom.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof “CPU 201” FIG. 1 performing the functions in FIGs 8, 11, and 14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 6, 11, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by by Verhaegh (US 2013/0286451 A1) “Verhaegh”.

1. An image processing apparatus ("large format scanner" [ABSTRACT]) comprising: a first reading sensor ("601" in Fig. 6a [0078]) comprising a plurality of light receiving elements ("multiple image sensor elements comprised by the image sensors." [Claim 3])  arrayed in a predetermined direction (horizontally as shown in in Fig. 6a.) ; a second reading sensor ("602" in Fig. 6a [0078]) comprising a plurality of light receiving elements ("multiple image sensor elements comprised by the image sensors." [Claim 3])  arrayed in the predetermined direction (horizontally as shown in Fig. 6a.), the second reading sensor being arranged so as to have an overlapping area with the first reading sensor in the predetermined direction (overlap area “605” in Fig. 6a [0078]); an acquisition unit ("processing unit 704" [0081] in Fig. 7; corresponding structure or equivalent) configured to acquire read data generated by the first reading sensor reading an image on a document during relative movement of the document and the first reading sensor in a cross direction crossing the predetermined direction and read data generated by the second reading sensor reading an image on the document during relative movement of the document and the second reading sensor in the cross direction ("The processing unit 704 may process the signals received from the image sensors 702 703" [0081].  Where the relative movement is: “an area of a scanned medium recorded by an image sensor on the first line is also recorded by an image sensor on the second line, at a different point in time; e.g. when the image sensors and/or the physical medium are/is moved” [0012]) ; and an image processing unit ("processing unit 704" [0081] in Fig. 7; corresponding structure or equivalent) configured to generate a read image of the document by performing predetermined image processing for read data of the first reading sensor ("608" in Fig. 6b [0079] e.g. “702” read by processing unit 704 in Fig. 7)  and read data of the second reading sensor ("609" in Fig. 6b [0079] e.g. “703” read by processing unit 704 in Fig. 7)  , wherein the predetermined image processing ("a compensation value may be determined for each colour" [0045]) corresponding to respective color components detected by the light receiving elements with respect to each of pixels forming each of read data of the first reading sensor ("608" in Fig. 6b [0079])  and read data of the second reading sensor ("609" in Fig. 6b [0079] where the difference “612” shown in Fig. 6c [0080] is corrected resulting in “628” in Fig. 6d.) , and the image processing unit performs the color correction processing for first read data obtained from light receiving elements of the first reading sensor not included in the overlapping area (data "608" in the region to the left of the overlap area “605” shown in Fig. 6b is corrected to be shown to move either up or down.) and the color correction processing for second read data obtained from light receiving elements of the second reading sensor not included in the overlapping area in accordance with different correction characteristics (data "609" in the region to the right of the overlap area “605” is corrected to be shown to move either down or up.) .
Therefore, the Applicant’s claimed invention is anticipated and the claim is rejected.
 
2. The image processing apparatus according to claim 1, wherein before the color correction processing, the image processing unit generates third read data by combining color signals obtained from light receiving elements of the first reading sensor included in the overlapping area with color signals obtained from light receiving elements of the second reading sensor included in the overlapping area (Light values from the receiving elements in overlapping region “605” in Fig. 6a are compensated as shown in Fig. 6c to minimize the difference “612” in Fig. 6b) , and the image processing unit performs the color correction processing for the third read data in accordance with a correction characteristic different from the color correction processing for the first read data and the second read data (The processing of the data in the region “605” is different than the processing of the data in "608" and “609” by virtue of the varying data, which are not same variation in data as in the region “605”.) . 
Therefore, the Applicant’s claimed invention is anticipated and the claim is rejected.

4. The image processing apparatus according to claim 2, wherein the image processing unit generates the third read data by calculating a weighted average of color signals from the first reading sensor and color signals from the second reading sensor in accordance with weighting coefficients associated with pixel positions in the overlapping area ("weighted average" … “where the weight is determined based on the position in the overlapping area” [0014], [0046]) .
Therefore, the Applicant’s claimed invention is anticipated and the claim is rejected.


6. The image processing apparatus according to claim 1, wherein after the image processing unit performs the color correction processing for read data obtained from light receiving elements of the first reading sensor included in the overlapping area (e.g. “616” in the overlap area “605” in Fig. 6 ) and the color correction processing for read data obtained from light receiving elements of the second reading sensor included in the overlapping area in accordance with different correction characteristics (e.g. “617” in the overlap area “605” in Fig. 6), the image processing unit generates a read image of the overlapping area by combining results of the color correction processing performed in accordance with the different correction characteristics (the correction of “616” is different than “617”.  The combined results are shown in “628” in Fig. 6d in the overlap region “605” having a difference “612” in Fig. 6b which has been color corrected). 
Therefore, the Applicant’s claimed invention is anticipated and the claim is rejected.


11. The image processing apparatus according to claim 1, wherein the first reading sensor and the second reading sensor comprise different light sources ("A suitable lighting device may be arranged together with the image sensors such as a xenon-based lighting device, a cold cathode fluorescent lamp or an LED lighting device" [0011].  Each light source includes a separate xenon, fluorescent, or LED light.  The image sensors “601” and “602” are shown to be offset, there is light source for image sensor “601” which is different than the light source for image sensor “602”) . 
Therefore, the Applicant’s claimed invention is anticipated and the claim is rejected.


12.  The method of claim 12 has been analyzed in view of the method of Verhaegh in claims 1-11 and further in view of claim 1.  Claim 12 is rejected in a similar manner.
Therefore, the Applicant’s claimed invention is anticipated and the claim is rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaegh (US 2013/0286451 A1) ”Verhaegh” in view of Overgaard et al. (US 2017/0195511 A1) “Overgaard”.

5. Verhaegh teaches:  The image processing apparatus according to claim 2,
 Verhaegh does not explicitly teach: wherein the image processing unit divides the third read data into a plurality of areas in the predetermined direction and performs the color correction processing for read data on the areas in accordance with different correction characteristics.
However, Overgaard teaches:  wherein the image processing unit divides the third read data into a plurality of areas in the predetermined direction (LP(1) through LP(4)/RP(1) through RP(4) or P-a and P-b or P-d and P-c) in Fig. 2) and performs the color correction processing for read data on the areas in accordance with different correction characteristics ("The difference between AL and AR is denoted .DELTA. and .DELTA.=AL minus AR. This difference .DELTA. is used as a correction value, but only for correcting color values closely similar to the color, AL, at which .DELTA. was computed." [0109] and “a first aggregate value AP is computed for each of the tiles (P-a, P-b, P-c, P-d) to improve robustness against noise in determining variance (VR, VL) within the patch 218. Then a second aggregate value (AL, AR) is computed from a first and a second overlap set to in order to verify whether the color is sufficiently uniform within the patches to reliably match the response of two overlapping cameras by correcting the image values of one of the cameras by the difference between the second aggregate values (AL, AR) of the two cameras. Thereby a color shift among two cameras can be eliminated” [0010]. Different color correction characteristics are performed.) . 
The color correction for the overlap region in Verhaegh can be modified by Overgaard to further divide the read data into a plurality of areas in the main scanning direction in Fig. 2 of Overgaard.
The motivation for the combination is provided by Overgaard “color variations among staggered cameras are corrected” [ABSTRACT].  The color variations from the overlapped image sensors are corrected.
.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaegh (US 2013/0286451 A1) ”Verhaegh” in view of Torigoe (US 2011/0032550 A1) “Torigoe”.
7. Verhaegh teaches:  The image processing apparatus according to claim 1, wherein the image processing unit performs the color correction processing in accordance with the different correction characteristics
Verhaegh does not explicitly teach where the color correction is  by using different three-dimensional look-up tables or three-dimensional matrices operation formula.
However, Torigoe teaches:  where the color correction is  by using different three-dimensional look-up tables or three-dimensional matrices operation formula ("color correction of such a color scanner … This processing is executed using known arithmetic processing or a one- to three-dimensional lookup table (LUT) in a predetermined color space such as sRGB. Especially, to make colors nonlinearly match in a color space, a three-dimensional LUT is necessary in many cases" [0007]).

The motivation for the combination is provided by Torigoe “to make colors nonlinearly match in a color space” [0007] or to reduce the known “problem of metamerism” [0008].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. The combination of Verhaegh and Torigoe teach:  The image processing apparatus according to claim 7, further comprising a unit configured to generate the different three-dimensional look-up tables or three-dimensional matrix operation formula based on read data generated by each of the first reading sensor and the second reading sensor reading a common color correction document (" FIG. 11 is a view showing a color patch sheet" [0087] of Torigoe.) .
The color patch sheet can be used to calibrate the three-dimensional look-up-table.
The motivation for the combination is provided by Torigoe “to make colors nonlinearly match in a color space” [0007] or to reduce the known “problem of metamerism” [0008].


9. Verhaegh teaches: The image processing apparatus according to claim 1
Verhaegh does not explicitly teach: wherein the color correction processing is processing of converting RGB color signals into RGB color signals.
However Torigoe teaches: wherein the color correction processing is processing of converting RGB color signals into RGB color signals (processing is executed using known arithmetic processing or a one- to three-dimensional lookup table (LUT) in a predetermined color space such as sRGB [0007].
The RGB of the scanned colors can be converted to a different representation in the RGB color space for color correction.
The motivation for the combination is provided by Torigoe “to make colors nonlinearly match in a color space” [0007] or to reduce the known “problem of metamerism” [0008].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


10. Verhaegh teaches: The image processing apparatus according to claim 1,
Verhaegh does not explicitly teach:  wherein the color correction processing is processing of converting RGB color signals into L*a*b* color signals.
 However, Torigoe teaches: wherein the color correction processing is processing of converting RGB color signals into L*a*b* color signals ("color correction of such a color scanner, the colorimetric values (for example, CIE-L*a*b*) " [0007], [0065].) 
The RGB colors from the sensor can be modified to convert the RGB colors into colorimetric values for correcting of the colors in a color space such as L*a*b .
The motivation for the combination is provided by Torigoe “to make colors nonlinearly match in a color space” [0007] or to reduce the known “problem of metamerism” [0008].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.




Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the Applicant’s dependent claim 3 the reference of Verhaegh (US 2013/0286451 A1)  does not teach:  wherein the image processing unit generates the third read data (i.e. the overlapped data from the first and second sensors) by using mask patterns in which adoption or non-adoption of the color signals from the first reading sensor and the second reading sensor is determined per pixel.

   Verhaegh fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations) individually or in combination with other references.


Relevant Prior Art

Takei (US 2009/0128854 A1) “Takei”  teaches: “According to an image data correcting method in an embodiment, a reading part in which adjacent image sensors are arranged in a staggering manner with the adjacent image sensors being overlapped 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675